Citation Nr: 1829194	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  14-20 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hand tendonitis. 

2.  Entitlement to service connection for removal of a breast tumor.

3.  Entitlement to service connection for loss of use of the creative organ (originally claimed as hysterectomy and right ovary removal). 

4.  Entitlement to service connection for right ankle sprain. 

5.  Entitlement to service connection for a skin disorder, to include intermittent papular dermatitis. 

6.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).




REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from September 1992 to February 1995 and from February 2003 to September 2004, notably service in Iraq and Kuwait from April 12, 2003 to July 20, 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned at a Board videoconference hearing in August 2017.  A transcript of the hearing has been associated with the claims file.  During the hearing, the Veteran submitted evidence. along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence is not required.  38 C.F.R. §§ 19.37, 20.1304 (2017).  Before and after certification of the appeal to the Board, and after issuance of a May 2014 Statement of the Case, additional private and VA treatment records were received into the record without a waiver of initial AOJ consideration, aside from the above-cited evidence submitted at the August 2017 hearing.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2017).  However, as the Board is reopening the claim for service connection for PTSD and remanding the underling claim on its merits, as well as the remaining service connection claims, the Veteran is not prejudiced by the Board's appellate consideration of the appeal as the Agency of Original Jurisdiction (AOJ) will have  an opportunity to review the additional evidence received on remand.

In the decision below, the Board will reopen the previously denied claim for service connection for PTSD.  The Board will remand the underlying service connection claim for a psychiatric disorder and remaining service connection claims in to the AOJ for additional development.


FINDINGS OF FACT


1.  During the August 2017 hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew her claims of entitlement to service connection for bilateral hand tendonitis and removal of a breast tumor.

2.  In a July 2009 rating decision, the RO denied service connection for PTSD. The Veteran did not perfect an appeal within the applicable time period, nor submit new and material evidence within one year.

3.  The evidence received since the July 2009 rating decision includes evidence relating to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issues of entitlement to service connection for bilateral hand tendonitis and for removal of a breast tumor have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).
2.  The July 2009 rating decision, wherein the RO denied service connection for PTSD, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

3.  New and material evidence has been received to warrant reopening of the claim for service connection for PTSD.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. 
§ 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeals - Service Connection for Bilateral hand tendonitis and Removal of a breast tumor.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2017).

During an August 2017 hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew her claims of entitlement to service connection for bilateral hand tendonitis and removal of a breast tumor.  Thus, the Board finds that the Veteran has withdrawn her appeal regarding these issues, hence, there remains no allegation of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal regarding these issues, and they are dismissed.
II. New and Material Claim-PTSD

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1). 

To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In its July 2009 rating decision, the RO denied service connection for PTSD.  The RO determined that although the Veteran had a confirmed stressor, there was no evidence of a diagnosis of PTSD.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  Although the Veteran submitted statements within one year of the rating decision requesting to reopen her claim for PTSD, she did not indicate a desire to appeal and the Board finds these statements were not notices of disagreement.  See 38 C.F.R. § 20.201 (2009).  Thus, the July 2009 rating decision is final based on the evidence then of record.  See 38 U.S.C. 
§ 7105(c); 38 C.F.R. § 20.1103.

The evidence of record at the time of the RO's July 2009 rating action includes the Veteran's service treatment records, VA memorandums, statements of the Veteran; and, VA and private treatment reports.  These reports disclose that the Veteran had a confirmed stressor, but no diagnosis of PTSD. 

Evidence of record added to the record since the RO's final July 2009 rating action includes, but is not limited to, the Veteran's August 2017 hearing testimony.  As noted above, the RO denied service connection for PTSD because although there was evidence of a verified PTSD stressor, there was no evidence showing a diagnosis of PTSD.  During the August 2017 hearing, the Veteran testified that a therapist at the VA hospital in Charlotte, North Carolina had diagnosed PTSD.  

The Board finds that new and material evidence has been presented.  The evidence, including lay statements, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a current diagnosis of PTSD.  See 38 C.F.R. 
§ 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


ORDER

The claim of entitlement to service connection for bilateral hand tendonitis is dismissed.

The claim of entitlement to service connection for removal of a breast tumor is dismissed.

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for PTSD is granted.

REMAND

Remand is required regarding the claim for service connection for a skin disorder to obtain private treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. 
§ 3.159(c) (2017).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  At the 2017 Board hearing, the Veteran testified that she had continued to seek treatment for her skin disability from the Helena Medical Center, in Monroe, North Carolina.  As treatment records from this private facility are not of record, they are potentially relevant to the claim for service connection for a skin disability and an attempt to obtain them should be made on remand.

Remand is also required regarding the claim for service connection for a skin disorder to obtain an examination.  When a claimant's medical history indicates that a Veteran's condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).  The Veteran seeks service connection for a skin disability, to include intermittent papular dermatitis.  She maintains that her skin disability had its onset during her service in Iraq.  She contends that during service, her skin would itch and constantly flare-up for 30 days every two months and that the pattern has continued since that time.  

The Veteran's service treatment records pertinently reflect that she was seen for dermatitis and had been prescribed hydrocortisone in August 2003.  In November 2003, she was seen for a skin rash that had had its onset in mid-February 2003.  On an August 2005 Report of Medical History, the Veteran related that she had had skin rashes.  

The post-service evidence of record includes an October 2010 VA skin examination report.  At the time of the examination, the Veteran related that during service, she had broken out in a rash that was treated with a topical cream without any recurrence.  She related that since that time, she had periodic papules that developed usually one or two at a times on her extremities, were pruritic and lasted around a week.  The examiner concluded that there was no evidence of a rash, that the intermittent papules that the Veteran had experienced were different from the rash that she had during military service, and that they were less likely than not to be a continuum of what she had experienced in the military service while in Iraq.  The Board notes that the asserted skin disabilities are of the nature that are subject to periodic flare-ups and periods of waxing and waning.  In fact, during testimony before the undersigned, the Veteran maintained that her skin disability had periodic flare-ups every two months and lasted for 30 days.  After the hearing, the Veteran submitted a calendar, dated from January to August 2017, that outlined the onset and treatment of her skin rashes.  Therefore, an effort should be made, to the extent possible, to schedule the Veteran for an examination during an active period of her skin disabilities so as to determine their nature and etiology.  

Remand is also required regarding the claim for service connection for PTSD to obtain an adequate examination.  The Veteran contends that the disability is due to a motor vehicle accident that occurred during service and stressful events that occurred during her military service in Iraq.  The Veteran underwent a VA examination in June 2009.  The examiner noted that the Veteran did not meet the Diagnostic Statistical Manual (DSM) IV criteria for PTSD, yet stated that she had mild and persistent symptoms of PTSD with no remissions.  VA reexamined the Veteran to in October 2010.  At the beginning of the examination, the examiner indicated that the examination was limited due to time constraints that were not the Veteran's fault.  The  examiner recorded the Veteran's history with respect to the in-service motor vehicle accident.  At the close of the mental status evaluation, the Veteran diagnosed anxiety.  At the 2017 Board hearing, the Veteran reported that she had continued to receive psychiatric treatment, to include PTSD from a therapist at the VA Hospital in Charlotte, North Carolina.  As the Veteran's testimony indicates that a diagnosis of PTSD may have been made subsequent to the October 2010 VA examination, the Board finds that an additional VA examination must be provided and a medical opinion must be obtained on remand.

Remand is required regarding the claims for service connection for a right ankle disability and loss of use of a creative organ.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

The Veteran seeks service connection for a right ankle disability and loss of use of  a creative organ.  She contends that she sprained her right ankle in service during a motor vehicle accident in Iraq and that she has continued to experience swelling  and pain since that time.  Regarding her claim for service connection for loss of use of a creative organ, the Veteran maintains that her June 2007 vaginal hysterectomy and subsequent removal of the right ovary were the result of bacteria in her system from infected water in Iraq.  The Veteran's service treatment records confirm that she sustained a right ankle sprain during a motor vehicle accident in Iraq on February 11, 2003.  In March 2004, the Veteran was seen for chronic pelvic pain.  An August 2005 Report of Medical History contains a notation that the Veteran had sustained a right ankle sprain.  In September 1995, the Veteran received treatment for pelvic inflammatory disease (PID). 

The post-service evidence of record reflects that the Veteran received treatment for a right ankle sprain in June 2009 and underwent a total vaginal hysterectomy in June 2007, respectively.  A February 2009 report reflects that the Veteran was status post-right salpingo-oophorectomy.  The Veteran testified that she had continued to experience swelling and pain in her right ankle since her in-service sprain.  Thus, in view of the service treatment records reflecting that she had received treatment for a right ankle sprain and PID in 2003 and 2005, respectively, and complaints of swelling and pain of the right ankle since service, the Board finds that she should be scheduled for VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include from the Helena Medical Center in Monroe, North Carolina.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3. After any additional records are associated with the claims file, provide the Veteran a VA examination to identify and determine the etiology of any diagnosed PTSD.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must indicate whether or not the Veteran has a diagnosis of PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the PTSD is due to the in-service stressors, to include an in-service motor vehicle accident in Iraq in February 2003 and/or the Veteran's stressors including any fear of hostile military activity during her service in support of Operation Enduring Freedom in Kuwait and Iraq.
   
The examiner is hereby advised that the Veteran's service treatment records confirm that she was involved in a motor vehicle accident in February 2003, and that her stressor of having been involved in rocket propeller-grenade attacks while stationed in Iraq has been verified. 
 
4. After any additional records are associated with the claims file, provide a VA examination regarding the etiology of all skin disorders present during or proximate to the appeal period.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the skin disorder had onset in, or is otherwise related to, active military service, to include the clinical findings of dermatitis and skin rash during service in August and November 2003, respectively?
   
In providing a response to the foregoing, the examiner is requested to comment on the following evidence: 
(i) Service treatment records, dated in August and November 2003, containing assessments of dermatitis and skin rash, respectively; (ii) August 2005 Report of Medical History, reflecting that the Veteran reported having had skin diseases; and, (iii) October 2010 VA examination report reflecting that the examiner found no evidence of a rash, and concluded that the Veteran's intermittent papules were different than those during service and were not a continuation thereof. 
   
The examiner should advise the Veteran that should her skin symptoms be unobservable on the date of her scheduled examination, she should inform VA of that fact and reschedule another examination on another date.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

5. After any additional records have been associated with the record, schedule the Veteran for a VA examination to ascertain the etiology of any current right ankle disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that a right ankle disorder had onset in, or is otherwise related to, active military service, to include the right ankle sprain secondary to a motor vehicle accident in Iraq in February 2003.  

6. After any additional records have been associated with the record, schedule the Veteran for a VA examination by an appropriate specialist to ascertain the etiology of the Veteran's vaginal hysterectomy and right salpingo-oophorectomy. The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the vaginal hysterectomy and right salpingo-oophorectomy had onset in, or is otherwise related to, active military service, to include the Veteran's complaints of having been exposed to bacteria-infested water in Iraq.  

7. Notify the Veteran that it is her responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


